OFFICE   OF TXE   ATTORNEY     GENERAL
                               AUSTIN. TEXAS
Gerald      C. Mann




 Hczorable M. F. Kieke
 County Attorney
 Lee county
 Glddings, Texas

Dear Slrr

 :




              Artiole 8, Lleetlon l-a, of the State   Coqs$it@idn,   reada
I&   part    as r0imit3:                                   I

            *Three Thousand Dollars  (#3,000.00)  of ‘tb& aeSeaadb
      taxable vaiue of all reeidenoe   homesteads  as dew deffned
      by law shall   be.exempt from all taxation for all Stats
      purposes;   . . .*    :           ;    . ,,             .;
                #&icle 16, C.~eo. 50. of the State Constitution,   exempts
      homesteads frox toraed sale, with certain exoeptlone,     one of
      NJilCilis for taxes.  Article 1.6, Sec. 51, dsrines ho&e8teade,    and
      ;mder the definition given we have two c~fises of homesteads
      entitied to such exemption   fro&z foroed sale, to-wit: residenoe
      horesteeds uAd b;lsinesa boriIeStead8, each 60 well rOOogniZsd   in law   .
      86 t0 Aced A0 difJOU8siOA.

                UAtil the 8dOptiOA of %OtiOA    l-a, of i.rtiole '8, at the
                          26, 19953, both Ohdi8eS oi hoSestee
      election OA A?lit.ust                                       Wsrq; ctubject
      to tsxetion for :Xate purposes. The examptlan     extended b7 said
      sec. l-a is w erellidenoewbammton&8     ady   ud  abusiM88a    homwteds
      are #till subject to the St&e tu.
     .<.        It $8 qulh oloar that adjaoont lota -7 ba rmldaaee
      homeotfa8aprap8rty in part mabpstier8hoaeclm&     la part. q.lL
      &amwwger Lumber co. v. Delawm, 106 8. w. (8) 551.. It le like-
      d*e osrtdn thst lena Maot1tuthg     a part or a rea&+oe ~teoa
      ray be appropriated to a dm0ra     MO and lose it8 obanokr u .
      suoh. Blum f. Rqpl-0, ls 8. 1. lls, sup. at.; women v* qohr,
      64 3. .w. ";81%gy   ; R&her. reer8, w. 894; LlQ8ooBibv. Aaa88ou
      LumberOo.,        . .    .
               For thq ptupom of tbi8 inqoiry, it is krteri8l whether
     the aftlce bullA&g a8 awhala io iapremxedwlth the eIuhZYbOt8r  oi a
     bu8lne88  hoaaestesd the ohrJ queatim being ubether it b8r lost its
'.   aharaatsr a8 a ~esiaesw~ homstaad.
               T&d re8166noa and do %ueh of the gro\inda. id.Still ~U6d
      as a part thereof and ham not been appropriatedto the uao OS the
      office build%.ngis antitled.to the home&ma& exemption from taxa-
      tiOA iOr st8te pUrpO888. The otiioe building snilland appropriated
      to   it8   We   :8   8ubJset t0   the tax.

                                                   ?OurP +*ry truly




                                                         Glenn    R. Lerie
                                                                 AaSiSt8.d